DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 5-21 are pending in this application No.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-4, and 22-30 are cancelled.  Claims 5-13, and 18 are amended.  

Response to Amendment
	The amendments filed on 24 Jan. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 5-9 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claims the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-6, and 8 under 35 USC 102(a)(1)/(2) as being anticipated by Fernandez et al. (US 2017/0197934 A1; published 13 Jul. 2017) is withdrawn.
In view of Applicants amendments, the rejection of claims 1-2, and 4 under 35 USC 102(a)(1) as being anticipated by Hansen et al. (WO 2016/007848 A1; published 14 Jan. 2016) is withdrawn.

In view of Applicants amendments, the rejection of claims 1-4, 6-10, and 12-21 under 35 USC 103 as being unpatentable over Fernandez et al. (US 2017/0197934 A1; published 13 Jul. 2017), in view of Traverse et al. (WO 2014/116573 A1; published 31 Jul. 2014) and Ellis-Sawyer et al. (J. Labelled Cmpd Radiopharm.; published 28 Jan. 2017) is withdrawn.
In view of Applicants amendments, the rejection of claims 1-4, 6-10, and 12-21under 35 USC 103 as being unpatentable over Hansen et al. (WO 2016/007848 A1; published 14 Jan. 2016), in view of Traverse et al. (WO 2014/116573 A1; published 31 Jul. 2014) and Ellis-Sawyer et al. (J. Labelled Cmpd Radiopharm.; published 28 Jan. 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-21 on the ground of nonstatuatory double patenting as being unpatentable over claims 1-10 of US patent No. 10,189,808 B2, in view of Hansen et al. (WO 2016/007848 A1; published 14 Jan. 2016), Traverse et al. (WO 2014/116573 A1; published 31 Jul. 2014) and Ellis-Sawyer et al. (J. Labelled Cmpd Radiopharm.; published 28 Jan. 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-21 on the ground of nonstatuatory double patenting as being unpatentable over claims 1-10 of US patent No. 10,626,101 B2, in view of Hansen et al. (WO 2016/007848 A1; published 14 Jan. 2016), Traverse et al. (WO 2014/116573 A1; published 31 Jul. 2014) and Ellis-Sawyer et al. (J. Labelled Cmpd Radiopharm.; published 28 Jan. 2017) is withdrawn.
In view of Applicants amendments, the rejection of claims 1-21 on the ground of nonstatuatory double patenting as being unpatentable over claims 1-29 of US patent No. 9,499,514 B2, in view of Hansen et al. (WO 2016/007848 A1; published 14 Jan. 2016), Traverse et al. (WO 2014/116573 A1; published 31 Jul. 2014) and Ellis-Sawyer et al. (J. Labelled Cmpd Radiopharm.; published 28 Jan. 2017) is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 5, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2017/0197934 A1; published 13 Jul. 2017), in view of Traverse et al. (WO 2014/116573 A1; published 31 Jul. 2014) and Ellis-Sawyer et al. (J. Labelled Cmpd Radiopharm.; published 28 Jan. 2017) for the reasons cited in the Office action filed on 7 Oct. 2021.

Applicants Arguments
	Applicants assert that no reason has been provided as to why a person of ordinary skill would modify the compounds of Fernandez in the specific manner necessary to arrive at the claimed isotopologues of compound 1.  Ellis-Sawyer teaches placing a 14C label at the methylene unit between the 1-oxoisoindole and difluoroacetamide in a compound that is structurally distinct than compound 1.  Ellis-Sawyer does not add anything further to the teachings of Fernandez and Traverse to arrive at the claimed isotopologues of compound 1. 

Applicant's arguments filed 24 Jan. 2022 have been fully considered but they are not persuasive.  Fernandez discloses compound 1 as a therapeutic agent for the treatment of cancer.  At [0113]-[0114], Fernandez discloses isotopic forms of compound 1.  Radiolabeled and isotopically enriched compounds are useful as therapeutic agents, research reagents and diagnostic agents.  Fernandez discloses only four radioisotopes, which includes carbon-14.  Consequently, a person of ordinary skill would have been readily able to envisage a 14C-labeled derivative of a compound 1.  Ellis-Sawyer teaches where to place the 14C-label in compound 1 of Fernandez.  According to Ellis-Sawyer, it is rare for an aryl methyl to be removed my metabolism, so a carbon-14 methyl would in general be suitable for ADME studies.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Fernandez by placing the 14C-label at the aryl methylene unit in order to gain the advantage of a metabolically inert 14C-label capable of the advantages disclose by .


Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (WO 2016/007848 A1; published 14 Jan. 2016), in view of Traverse et al. (WO 2014/116573 A1; published 31 Jul. 2014) and Ellis-Sawyer et al. (J. Labelled Cmpd Radiopharm.; published 28 Jan. 2017) for the reasons cited in the Office action filed on 7 Oct. 2021.

Applicants Arguments
	Applicants assert that Hansen describes a genus of compound that encompasses compound 1 and specifically disclose compound 1 among over 100 other compounds.  The PTO provides no reason as to why a person of ordinary skill would modify compound 1 of Hansen in the specific manner necessary to arrive at the claimed compounds of formula A1.  Ellis-Sawyer teaches an unrelated compound.

Applicant's arguments filed 24 Jan. 2022 have been fully considered but they are not persuasive.  At pg. 304, Hansen discloses compound 2 as having an IC50 value in class B (0.01 to 0.05 µM) and so compound 2 is a reasonable starting point for the development of isotopologues which are antiproliferative agents. At [00207]-[00212], Hansen teaches isotopically enriched analogs of the compound provided therein, which includes compound 2.  Isotopic enrichment can be used to decrease production of deleterious metabolites in specific tissues and/or create more effective drug and/or safer drug for combination therapy.  Ellis-Sawyer teaches where to place the 14C-label in compound 2 of Hansen.  According to Ellis-Sawyer, it is rare for an aryl methyl to be removed my metabolism, so a carbon-14 methyl would 14C-label at the aryl methylene unit in order to gain the advantage of a metabolically inert 14C-label capable of the advantages disclose by Hans and Ellis-Sawyer, that is, more effective and safer drug, and ADME studies.


New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-10, and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2017/0197934 A1; published 13 Jul. 2017), in view of Atzrodt et al. (Angew. Chem. Int. Ed.; published 2007; see attached 892), and Ellis-Sawyer et al. (J. Labelled Cmpd Radiopharm.; published 28 Jan. 2017).

	Fernandez et al. teach solid forms of 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide and their pharmaceutical compositions and uses (see title).  Fernandez et al. disclose compound 1 
    PNG
    media_image1.png
    97
    282
    media_image1.png
    Greyscale
 (see [0020]).  This reads in part on a compound of instant formula (A1) 
    PNG
    media_image2.png
    203
    431
    media_image2.png
    Greyscale
 wherein R=C, Y1=Y2=Y3=Y4=Y5=Y6=Y7=Y8=Y9=Y10=Y11=Y12=Y13=Y14=Y15=Y16=Y17=H.  Fernandez et al. teaches that compound 1 may be radiolabeled with radioactive isotopes such as carbon-14 (14C) or may be isotopically enriched with deuterium (2H).  Radiolabeled and isotopically 
	Fernandez et al. do not disclose a compound of instant formula A1 wherein one or two or more of Y14, Y15, Y16, and Y17 are D and the others are H.  Fernandez et al. do not disclose the compounds 
    PNG
    media_image3.png
    191
    511
    media_image3.png
    Greyscale
 or  
    PNG
    media_image4.png
    170
    521
    media_image4.png
    Greyscale
.
	Atzrodt et al. teach the renaissance of H/D exchange (see title).  Atzrodt et al. teach that H/D-exchange at carbon centers are of interest in many respects (see abstract, pg. 7745).  A molecule can be labeled considerably more rapidly and cost effectively by the direct exchange of a hydrogen atom by deuterium atom (see pg. 7745).  Atzrodt et al. teach H/D exchange by metal catalysis (see pgs. 7752-7755).  Atzrodt et al. teach deuteration of aromatic carboxylic acids in the ortho position (table 1) and deuteration of benzylamines and aniline (see table 2).  
Atzrodt et al. teach deuteration of aliphatic and aromatic substrates (see table 3) and microwave assisted homogeneously catalyzed H/D exchange (see scheme 24).

    PNG
    media_image5.png
    785
    1194
    media_image5.png
    Greyscale
 (see scheme 3).  Ellis-Sawyer et al. teach that subsequent hydrogenation gave mainly partial reduction to the amine 16 after 4.5 h (see pg. 215).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Ferndandez et al. (compound 1) by substituting one or two or more of the hydrogens of the 4-chlorophenyl group with deuterium as taught by Fernandez et al. and Atzrodt et al. because it would have been expected to advantageously enable stable isotope analog suitable for use as an internal standard or mechanistic studies or as a cancer therapeutic agent with enhanced stability due to the KIE.  It is prima facie obvious to substitute one isotope for another due to the general expectation of similar properties.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fernandez et al. by further treating cancer, optionally wherein the cancer is acute myeloid leukemia or wherein the cancer is relapsed, refractory or resistant to conventional therapy, by administering a compound made obvious by Fernandez et al. and Atzrodt et al. as taught by Fernandez et al. and Atzrodt et al. because it would advantageously enable treating cancer 14C-label at the aryl methylene unit as taught by Ellis-Sawer et al. because it would advantageously enable ADME studies since it is rare for an aryl methyl to be removed by metabolism.


Claims 5-10, and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (WO 2016/007848 A1; published 14 Jan. 2016; see attached 892), in view of Atzrodt et al. (Angew. Chem. Int. Ed.; published 2007; see attached 892) and Ellis-Sawyer et al. (J. Labelled Cmpd Radiopharm.; published 28 Jan. 2017).

	Hansen et al. teach isotopically enriched analogs of the compounds provided herein. Isotopic enrichment of a drug can be used to decrease production of deleterious metabolites in specific tissues and/or create a more effective drug and/or a safer drug for combination therapy (see [00207]-[00212]).  Hansen et al. disclose 
    PNG
    media_image6.png
    298
    648
    media_image6.png
    Greyscale
 (see pg. 49).  Hansen et al. teach methods of treating cancer, such as acute myeloid leukemia, in a patient (see [00221]-[00222]).  Hansen et al. teach treating patients having relapsed or 
	Hansen et al. do not disclose a compound of instant formula A1 wherein one or two or more of Y14, Y15, Y16, and Y17 are D and the others are H.  Fernandez et al. do not disclose the compounds 
    PNG
    media_image3.png
    191
    511
    media_image3.png
    Greyscale
 or  
    PNG
    media_image4.png
    170
    521
    media_image4.png
    Greyscale
.
	Atzrodt et al. teach as discussed above.
	Ellis-Sawyer et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Hansen et al. (compound above) by substituting one or two or more of the hydrogens of the 4-chlorophenyl group with deuterium as taught by Hansen et al. and Atzrodt et al. because it would have been expected to advantageously enable stable isotope analog suitable for use as an internal standard or mechanistic studies or as a cancer therapeutic agent with enhanced stability due to the KIE.  It is prima facie obvious to substitute one isotope for another due to the general expectation of similar properties.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hansen et al. by further treating cancer, optionally wherein the cancer is acute myeloid leukemia or wherein the cancer is relapsed, refractory or resistant to conventional therapy, by administering a compound made obvious by Hansen et al. and Atzrodt et al. as taught by Hansen et al. and Atzrodt et al. because it would advantageously enable treating cancer using an isotopologue suitable for use as a therapeutic agent and capable of a deuterium isotope effect.  It would have 14C-label at the aryl methylene unit as taught by Ellis-Sawyer et al. because it would advantageously enable ADME studies since it is rare for an aryl methyl to be removed by metabolism.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,189,808 B2, in view of Hansen et al. (WO 2016/007848 A1; published 14 Jan. 2016; see attached 892), Atzrodt et al. (Angew. Chem. Int. Ed.; published 2007; see attached 892) and Ellis-Sawyer et al. (J. Labelled Cmpd Radiopharm.; published 28 Jan. 2017). 

	Claims 1-10 of U.S. Patent No. 10,189,808 B2 claim a solid form of 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide or a tautormer thereof and a pharmaceutical composition thereof comprising a pharmaceutically acceptable carrier.
	Claims 1-10 of U.S. Patent No. 10,189,808 B2 do not claim a compound of instant formula A1 wherein one or two or more of Y14, Y15, Y16, and Y17 are D and the others are H.  
    PNG
    media_image3.png
    191
    511
    media_image3.png
    Greyscale
 or  
    PNG
    media_image4.png
    170
    521
    media_image4.png
    Greyscale
 or 
    PNG
    media_image7.png
    90
    275
    media_image7.png
    Greyscale
.  Claims 1-10 of U.S. Patent No. 10,189,808 B2 do not claim a method of treating cancer such as acute myeloid leukemia.  Claims 1-10 of U.S. Patent No. 10,189,808 B2 do not claim a method do not claim a method of treating a myeloproliferative neoplasm optionally further comprising administering a second active agent such as an anticancer agent or a FLT3 inhibitor.
	Hansen et al. teach as discussed above.
	Atzrodt et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of claims 1-10 of U.S. Patent No. 10,189,808 B2 by substituting one or two or more of the hydrogens of the 4-chlorophenyl group with deuterium as taught by Fernandez et al. and Atzrodt et al. because it would have been expected to advantageously enable stable isotope analog suitable for use as an internal standard or mechanistic studies or as a cancer therapeutic agent with enhanced stability due to the KIE  It is prima facie obvious to substitute one isotope for another due to the general expectation of similar properties.. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of claims 1-10 of U.S. Patent No. 10,189,808 B2 by placing the 14C-label at the methylene unit between the 1-oxoisoindole and difluoroacetamide as taught by Ellis-Sawyer et al. because it would advantageously enable ADME studies since it is rare for an aryl methyl to be removed by metabolism.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-10 of U.S. Patent No. .  

Claims 5-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,626,101 B2, in view of Hansen et al. (WO 2016/007848 A1; published 14 Jan. 2016; see attached 892), Atzrodt et al. (Angew. Chem. Int. Ed.; published 2007; see attached 892) and Ellis-Sawyer et al. (J. Labelled Cmpd Radiopharm.; published 28 Jan. 2017; see attached 892). 

Claims 1-10 of U.S. Patent No. 10,626,101 B2 claim a solid form of 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide or a tautormer thereof and a pharmaceutical composition thereof comprising a pharmaceutically acceptable carrier.
	Claims 1-10 of U.S. Patent No. 10,626,101 B2 do not claim a compound of instant formula A1 wherein one or two or more of Y14, Y15, Y16, and Y17 are D and the others are H.  Fernandez et al. do not disclose the compounds 
    PNG
    media_image3.png
    191
    511
    media_image3.png
    Greyscale
 or  
    PNG
    media_image4.png
    170
    521
    media_image4.png
    Greyscale
 or 
    PNG
    media_image7.png
    90
    275
    media_image7.png
    Greyscale
.  Claims 1-10 of U.S. Patent No. 10,626,101 B2 do not claim a method of treating cancer such as acute myeloid leukemia.  Claims 1-10 of U.S. Patent No. 10,626,101 B2 do not claim a method do not 
	Hansen et al. teach as discussed above.
	Atzrodt et al. teach as discussed above.
	Ellis-Sawyer et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of claims 1-10 of U.S. Patent No. 10,626,101 B2 by substituting one or two or more of the hydrogens of the 4-chlorophenyl group with deuterium as taught by Fernandez et al. and Atzrodt et al. because it would have been expected to advantageously enable stable isotope analog suitable for use as an internal standard or mechanistic studies or as a cancer therapeutic agent with enhanced stability due to the KIE  It is prima facie obvious to substitute one isotope for another due to the general expectation of similar properties..  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of claims 1-10 of U.S. Patent No. 10,626,101 B2 by placing the 14C-label at the methylene unit between the 1-oxoisoindole and difluoroacetamide as taught by Ellis-Sawyer et al. because it would advantageously enable ADME studies since it is rare for an aryl methyl to be removed by metabolism.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-10 of U.S. Patent No. 10,626,101 B2 by further using the compositions made obvious by Hansen et al., Traverse et al. and Ellis-Sawyer et al. in methods of treating cancer and a myelproliferative neoplasm as taught by Hansen et al. because it would advantageously enable treatment of such disease using advantageous derivatives capable of enhanced metabolic stability.  

Claims 5-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,499,514 B2, in view of Hansen et al. (WO 2016/007848 A1; published 14 Jan. 2016; see attached 892), Atzrodt et al. (Angew. Chem. Int. . 

Claims 1-29 of U.S. Patent No. 9,499,514 B2 claim of 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide.  Claims 1-29 of U.S. Patent No. 9,499,514 B2 claim a method of treating cancer such as chronic myelocytic leukemia and acute myeloid leukemia optionally wherein the leukemia is relapsed and optionally further comprising a second active agent such as an anti-cancer agent.
	Claims 1-29 of U.S. Patent No. 9,499,514 B2 do not claim a compound of instant formula A1 wherein one or two or more of Y14, Y15, Y16, and Y17 are D and the others are H.  Fernandez et al. do not disclose the compounds 
    PNG
    media_image3.png
    191
    511
    media_image3.png
    Greyscale
 or  
    PNG
    media_image4.png
    170
    521
    media_image4.png
    Greyscale
 or 
    PNG
    media_image7.png
    90
    275
    media_image7.png
    Greyscale
.  Claims 1-29 of U.S. Patent No. 9,499,514 B2 do not claim a second active agent that is an FLT3 inhibitor.
	Hansen et al. teach as discussed above.
	Atzrodt et al. teach as discussed above.
	Ellis-Sawyer et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of claims 1-29 of U.S. Patent No. 9,499,514 B2 by substituting one or two or more of the hydrogens of the 4-chlorophenyl group with deuterium as taught by Fernandez et al. and Atzrodt et al. because it would have been expected to advantageously enable stable isotope analog suitable for use as an internal standard or 14C-label at the methylene unit between the 1-oxoisoindole and difluoroacetamide as taught by Ellis-Sawyer et al. because it would advantageously enable ADME studies since it is rare for an aryl methyl to be removed by metabolism.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618